COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In re Seal Security Solutions, LLC
Appellate case number:        01-22-00274-CV
Trial court case number:      2020-04316
Trial court:                  11th District Court of Harris County
        Real parties in interest, Leslie Nugent, individually and as the anticipated
representative of the Estate of Etta Nugent, Deceased, Paul William Nugent, Deceased,
Paul Kevin Nugent, and Michael Nugent, have filed an unopposed motion to extend the
time to file its response to relator, Seal Security Solution, LLC’s, petition for writ of
mandamus. On April 14, 2022, the Court requested that real parties in interest file a
response to relator’s petition for writ of mandamus within twenty days of the date of the
order, on or before May 4, 2022. See TEX. R. APP. P. 52.4. Real parties in interest request
that the time to file its response be extended to May 18, 2022.
       The motion includes a certificate of conference representing that relator is not
opposed to the extension requested by real parties in interest. See TEX. R. APP. P.
10.3(a)(2). The motion is granted.
       The response to relator’s petition for writ of mandamus from real parties in interest,
Leslie Nugent, individually and as the anticipated representative of the Estate of Etta
Nugent, Deceased, Paul William Nugent, Deceased, Paul Kevin Nugent, and Michael
Nugent is due to be filed no later than May 18, 2022.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: __May 12, 2022_